UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

__________________________________
                                  )
KIMERON GARNES,                   )
                                  )
                  Plaintiff,      )
                                  )
           v.                     )             Civil Action No. 12-CV-1090 (KBJ)(DAR)
                                  )
CAROLYN COLVIN, Acting            )
Commissioner of Social Security,  )
                                  )
                  Defendant.      )
                                  )
_________________________________ )

                     MEMORANDUM OPINION AND ORDER

      This matter is before the Court on the Report and Recommendation filed by

Magistrate Judge Deborah A. Robinson on August 27, 2013, addressing the parties’

motions for judgment on the pleadings. (Report and Recommendation, ECF No. 20.)

Plaintiff Kimeron Garnes brought this action seeking to reverse the Social Security

Commissioner’s final decision denying her applications for disability insurance benefits

and supplemental security income under the Social Security Act. (See Compl., ECF No.

1.) The dispute centered on whether there was substantial evidence before the

Administrative Law Judge demonstrating that Plaintiff did not have an impairment that

significantly limited her ability to perform basic work activities. (Report and

Recommendation at 4-5.) Plaintiff filed a motion for judgment of reversal (ECF No.

12), seeking to overturn the Administrative Law Judge’s decision, and Defendant filed a

motion for judgment of affirmance (ECF No. 13).




                                            1
       After considering the parties’ motions, Magistrate Judge Robinson concluded, in

the course of a detailed Report and Recommendation, that Plaintiff’s motion for

judgment of reversal should be denied, and that Defendant’s motion for judgment of

affirmance should be granted. (Report and Recommendation at 1, 15-16.)

       The Report and Recommendation also advised the parties that under the

provisions of Local Rule 72.3(b) of the United States District Court for the District of

Columbia, any party who objects to the Report and Recommendation must file a written

objection with the Clerk of the Court within 14 days of the party’s receipt of the Report

and Recommendation. (Report and Recommendation at 16.) As of this date—20 days

after the Report and Recommendation was issued—no objections have been filed.

       After consideration of Magistrate Judge Robinson’s Report and

Recommendation, the absence of any party’s objections thereto, the entire record before

the Court, and the applicable law, the Court will adopt Magistrate Judge Robinson’s

Report and Recommendation in its entirety. Accordingly, it is hereby

       ORDERED that the Report and Recommendation (ECF No. 20) is ADOPTED;

and it is

       FURTHER ORDERED that in accordance with the Report and

Recommendation, Plaintiffs’ motion for judgment of reversal (ECF No. 12) is

DENIED; and Defendant’s motion for judgment of affirmance (ECF No. 13) is

GRANTED; and it is

       FURTHER ORDERED that the case is DISMISSED in its entirety.

DATE: September 16, 2013                               Ketanji Brown Jackson
                                                       KETANJI BROWN JACKSON
                                                       United States District Judge


                                            2